 Case 2:20-bk-10264-ER         Doc 227 Filed 10/14/20 Entered 10/14/20 18:10:25              Desc
                                    RULING Page 1 of 9




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 14, 2020                                                Hearing Room        1568

10:00 AM
2:20-10264    450 S. Western, LLC, a California limited liabilit                       Chapter 11

   #10.00    Hearing
             RE: [188] Motion to Sell Property of the Estate Free and Clear of Liens under
             Section 363(f) -- Notice Of Motion And Motion For An Order: (1) Authorizing
             Bidding Procedures For The Sale Of Estate Property; (2) Approving The Sale Of
             Property Under 11 U.S.C. § 363 Free And Clear Of Liens, Claims, And
             Encumbrances, Subject To Higher And Better Offers; And (3) Approving The
             Form And Manner Of Notice

                                   Docket       188

  Matter Notes:
      10/14/2020


      The tentative ruling will be the order.
      Party to lodge order: As set forth in the Tentative Ruling

      POST PDF OF TENTATIVE OR AMENDED TENTATIVE RULING TO CIAO

      Note to docket:
      Motion granted re sale motion. Subject property sold as set forth on the
      record. $57,500,000 to Sharp Capital. Order to follow.
  Tentative Ruling:
      10/13/2020 (Amended after hearing. Subject property sold to Sharp Capital
      for $57,500,000.)

      Note: Telephonic Appearances Only. The Courtroom will be unavailable for in-
      court appearances. If you wish to make a telephonic appearance, contact Court
      Call at 888-882-6878, ext. 188 no later than one hour before the hearing. The
      cost for persons representing themselves has been waived.

        For the reasons set forth below, the bidding procedures proposed by the Debtor are
      APPROVED. The Debtor’s motion to approve a stipulation with CBRE altering the


10/14/2020 2:36:50 PM                        Page 23 of 54
 Case 2:20-bk-10264-ER        Doc 227 Filed 10/14/20 Entered 10/14/20 18:10:25                  Desc
                                   RULING Page 2 of 9




                             United States Bankruptcy Court
                              Central District of California
                                        Los Angeles
                                Judge Ernest Robles, Presiding
                                  Courtroom 1568 Calendar

Wednesday, October 14, 2020                                                   Hearing Room        1568

10:00 AM
CONT...      450 S. Western, LLC, a California limited liabilit                     Chapter 11
      terms of CBRE’s compensation is also APPROVED. The auction shall take place on
      October 14, 2020 at 10:00 a.m., as noticed by the Debtor.

      Pleadings Filed and Reviewed:
      1) Sale Motion:
         a) Notice of Motion and Motion for an Order: (1) Authorizing Bidding
             Procedures for the Sale of Estate Property; (2) Approving the Sale of Property
             Under 11 U.S.C. § 363 Free and Clear of Liens, Claims, and Encumbrances,
             Subject to Higher and Better Offers; and (3) Approving the Form and Manner
             of Notice [Doc. No. 188] (the "Sale Motion")
             i) Notice of Sale of Estate Property [Doc. No. 189]
             ii) Supplemental Proof of Service [Doc. No. 191]
             iii) Notice of Filing of Executed Purchase and Sale Agreement [Doc. No. 180]
         b) Opposition Papers:
             i) Limited Objection of G450, LLC to [Sale Motion] [Doc. No. 197]
             ii) Limited Opposition and Reservation of Rights Re [Sale Motion] [filed by
                  Philmont Management, Inc.] [Doc. No. 198]
             iii) Limited Opposition to and Request for Clarification Regarding Debtor’s
                  [Sale Motion] [filed by the Official Committee of Unsecured Creditors]
                  [Doc. No. 205]
                  (1) Supplement to Creditor Committee’s Limited Opposition to [Sale
                      Motion] [Doc. No. 216]
         c) Reply Papers:
             i) Secured Creditor Evergreen Capital Assets, L.P.’s Reply to the Limited
                  Opposition of Philmont Management, Inc. [Doc. No. 212]
                  (1) Evergreen Capital Assets, L.P.’s Request for Judicial Notice in Support
                      of its Reply [Doc. No. 213]
             ii) Secured Creditor Evergreen Capital Assets, L.P.’s Reply to the Limited
                  Opposition of G450, LLC [Doc. No. 215]
             iii) Secured Creditor Evergreen Capital Assets, L.P.’s Reply to the Limited
                  Opposition [filed by the Committee] [Doc. No. 219]
             iv) Omnibus Reply [filed by the Debtor] [Doc. No. 218]
      2) Motion to Approve Stipulation Altering CBRE’s Compensation:
         a) Motion to Approve Stipulation Regarding Compensation of CBRE, Inc. [Doc.
             No. 185]
         b) Limited Opposition to Debtor’s Motion to Approve Stipulation Regarding


10/14/2020 2:36:50 PM                       Page 24 of 54
 Case 2:20-bk-10264-ER          Doc 227 Filed 10/14/20 Entered 10/14/20 18:10:25                 Desc
                                     RULING Page 3 of 9




                              United States Bankruptcy Court
                               Central District of California
                                          Los Angeles
                                  Judge Ernest Robles, Presiding
                                    Courtroom 1568 Calendar

Wednesday, October 14, 2020                                                     Hearing Room       1568

10:00 AM
CONT...       450 S. Western, LLC, a California limited liabilit                       Chapter 11
              Compensation of CBRE, Inc. and Request to Set this Matter for Hearing [Doc.
              No. 217]

      I. Facts and Summary of Pleadings
          On January 10, 2020 (the “Petition Date”), 450 S. Western, LLC (the “Debtor”)
      filed a voluntary Chapter 11 petition. The Debtor owns and operates a three-story,
      80,316 square foot shopping center—commonly known as California Marketplace—
      located at the intersection of South Western Avenue and 5th Street (the “Property”).
      The Property serves the Los Angeles Korean community and contains 28 stores. As of
      the Petition Date, the Property had a 98% occupancy rate.
          On July 9, 2020, the Court approved a stipulation (the “Forbearance Stipulation”)
      between the Debtor, the Official Committee of Unsecured Creditors (the
      “Committee”), and secured creditors G450, LLC (“G450”), Pontis Capital, LLC
      (“Pontis”), and Five West Capital, LP (“Five West,” and together with G450 and
      Pontis, the “Senior Secured Creditors”). The Forbearance Stipulation requires the
      Debtor to make monthly payments to the Senior Secured Creditors until entry of an
      order approving a sale of the Property, and requires the Debtor to notice an auction
      and sale of the Property on or before October 15, 2020. Under the Forbearance
      Stipulation, the Senior Secured Creditors are entitled to relief from stay without
      further order of the Court if a sale of the Property does not close by December 14,
      2020.
          On September 15, 2020, the Debtor entered into a Purchase and Sale Agreement
      (the “PSA”) with Evergreen Capital Assets LP (“Evergreen”), the proposed stalking-
      horse bidder. Evergreen asserts a secured claim in the amount of $1,371,433. The
      Debtor moves for the approval of bidding procedures governing the auction of the
      Property, and seeks authorization to conduct an in-Court auction on October 14, 2020
      at 10:00 a.m. The material terms of the PSA and the proposed bidding procedures are
      as follows:

           1) Evergreen’s stalking-horse bid is $45,591,000 in cash plus a credit bid in the
              amount of Evergreen’s secured claim.
           2) If the Property is sold to Evergreen or a third-party at the auction and
              Evergreen receives a payment on account of its secured claim from the sales
              proceeds, Evergreen shall carve out and transfer for the benefit of the estate’s
              general unsecured creditors up to $500,000 of the payment it receives (the
              “Carve Out”). If there is an overbid of at least $50 million, and the allowed


10/14/2020 2:36:50 PM                         Page 25 of 54
 Case 2:20-bk-10264-ER          Doc 227 Filed 10/14/20 Entered 10/14/20 18:10:25                 Desc
                                     RULING Page 4 of 9




                              United States Bankruptcy Court
                               Central District of California
                                          Los Angeles
                                  Judge Ernest Robles, Presiding
                                    Courtroom 1568 Calendar

Wednesday, October 14, 2020                                                    Hearing Room        1568

10:00 AM
CONT...       450 S. Western, LLC, a California limited liabilit                               Chapter 11
              secured claims are $47 million or less, Evergreen shall be entitled to a full
              reimbursement of the Carve Out.
           3) The initial overbid shall be $50,000,000.
           4) If Evergreen is not the winning bidder at the auction, it shall be entitled to a
              breakup fee of $500,000 (the “Breakup Fee”).

      Summary of Papers Filed in Connection with the Committee’s Limited
      Opposition
           On April 21, 2020, the Court approved the Debtor’s application to retain CBRE as
      its real estate broker to assist in the marketing and sale of the Property. The order
      approving CBRE’s retention provides that CBRE shall be entitled to receive a
      commission equal to 3% of the Property’s sale price, or 3.75% if the successful buyer
      is represented by an outside broker (with 0.75% to be paid to the outside broker). At
      the time CBRE was retained, it was anticipated that the Property would sell for at least
      $52 million.
           Because the bids for the Property proved to be lower than anticipated, the Debtor
      and CBRE executed a stipulation to modify the terms of CBRE’s retention (the
      “CBRE Stipulation”). The Debtor’s motion to approve the CBRE Stipulation is being
      heard concurrently with the Sale Motion. The CBRE Stipulation provides that CBRE
      will waive its 3% commission if (1) the Property is sold to Evergreen and (2) the
      Property is sold for less than $50 million. If these two conditions are satisfied, CBRE
      will receive $50,000 as reimbursement for its out-of-pocket marketing costs in lieu of
      a 3% commission. CBRE has not agreed to waive its 3% commission if the Property
      is sold for less than $50 million to a party other than Evergreen, which is why the
      Debtor’s proposed bidding procedures set the initial overbid at $50 million.
           The Committee opposes the Debtor’s motion for approval of the CBRE
      Stipulation, because approval of the CBRE Stipulation would require that the
      minimum overbid be set at $50 million. The Committee asserts that a minimum
      overbid of $50 million is unreasonably high and will chill bidding. The Committee
      maintains that the CBRE Stipulation should be modified to limit CBRE’s commission
      in the event the Property sells for less than $50 million to a buyer other than
      Evergreen. The Committee notes that if CBRE’s commission is not so modified, the
      Carve Out would be reduced if the Property sells for less than $50 million to a buyer
      other than Evergreen.
           The Committee also filed a limited objection to the Sale Motion, in which it
      reasserts its position that the proposed $50 million minimum overbid is unreasonably


10/14/2020 2:36:50 PM                        Page 26 of 54
 Case 2:20-bk-10264-ER           Doc 227 Filed 10/14/20 Entered 10/14/20 18:10:25                     Desc
                                      RULING Page 5 of 9




                               United States Bankruptcy Court
                                Central District of California
                                           Los Angeles
                                   Judge Ernest Robles, Presiding
                                     Courtroom 1568 Calendar

Wednesday, October 14, 2020                                                        Hearing Room         1568

10:00 AM
CONT...        450 S. Western, LLC, a California limited liabilit                             Chapter 11
      high. In addition, the Committee notes that if the Property sells to a party other than
      Evergreen for at least $50 million, Evergreen would be entitled to payment of the
      Breakup Fee and reimbursement of the Carve Out. The Committee argues that it
      would be unfair for Evergreen to receive a reimbursement of the Carve Out and
      payment of the Breakup Fee.
           In response to the Committee’s arguments, the Debtor states that an overbid of at
      least $50 million is necessary because CBRE has not agreed to waive its commission
      if the Property sold for less than $50 million to a party other than Evergreen.
      According to the Debtor, this means that the sale is economically feasible only if the
      overbid is at least $50 million. In addition, the Debtor asserts that the Breakup Fee
      and Carve Out were carefully negotiated and are necessary to facilitate the sale.
           In response to the Committee’s limited objection, Evergreen argues that it is
      entitled to receive the Breakup Fee even if it is also paid the Carve Out because
      Evergreen’s agreement to serve as the stalking horse bidder was the result of extensive
      negotiations, and its stalking horse bid increases the likelihood that other bidders will
      participate in the auction.

       Summary of Papers Filed in Connection with Philmont Management’s Limited
       Opposition
            Philmont Management, Inc. (“Philmont”) filed a limited opposition to the Sale
       Motion. Philmont asserts a mechanic’s lien against the Property in the amount of
       $2,361,878.40. Philmont does not oppose the sale, but disputes the analysis of the
       priority of its lien set forth in the Sale Motion. Philmont contends that its lien is senior
       to the liens of Evergreen and One Stop Financial Consulting, Inc. (“One Stop”); the
       Debtor’s position is that Philmont’s lien is junior to the Evergreen and One Stop liens.
       Philmont opposes any payment to One Stop and Evergreen until the priority dispute
       has been resolved.
            Evergreen filed a response to Philmont’s limited opposition. Evergreen asserts that
       Philmont’s lien is not secured because Philmont (a) failed to comply with the
       requirements of the Cal. Civ. Code §§ 8110 and 8118 with respect to the creation of
       its lien and (b) failed to timely perfect any lien it held pursuant to § 546. Evergreen
       argues that the Property may be sold free and clear of Philmont’s lien under § 363(f)
       (4) because the lien is subject to a bona fide dispute.
            In response to Philmont’s limited opposition, the Debtor contends that Philmont’s
       alleged mechanic’s lien should not impede the sale, especially given that Philmont
       does not oppose the sale. The Debtor’s position is that the disputed portions of the


10/14/2020 2:36:50 PM                          Page 27 of 54
 Case 2:20-bk-10264-ER         Doc 227 Filed 10/14/20 Entered 10/14/20 18:10:25                   Desc
                                    RULING Page 6 of 9




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 14, 2020                                                    Hearing Room         1568

10:00 AM
CONT...       450 S. Western, LLC, a California limited liabilit                             Chapter 11
      sales proceed should be held in a segregated account until issues concerning
      Philmont’s alleged mechanic’s lien have either been litigated or consensually
      resolved.

      Summary of Papers Filed in Connection with G450’s Limited Objection
          G450 asserts a secured claim in the amount of $31,205,507. G450 contends that it
      should be paid at closing all amounts of its claim except for any amount that is in
      bona fide dispute. G450 requests that at closing, sufficient funds be reserved to satisfy
      (1) the unpaid portion of G450’s claim, (2) continued accrued interest on the unpaid
      portion, and (3) reasonable attorneys’ fees. G450 opposes payment from escrow to
      any junior secured creditor unless it is afforded adequate protection.
          Evergreen disputes a portion of G450’s claim, but does not oppose the
      establishment of a reserve from the sale proceeds sufficient to satisfy the disputed
      portion of the claim. Evergreen’s position is that G450’s claim is overstated by
      approximately $1.7 million. According to Evergreen, the overstatement arises
      primarily from G450’s contention that it is entitled to annual reimbursement of a 1%
      professional service fee. Evergreen contends that the underlying loan documents
      provide only for a one-time 1% professional service fee rather than a recurring annual
      fee. Evergreen believes that a reserve of $2 million would be sufficient to cover the
      disputed portion of G450’s claim.
          The Debtor states that G450 will be adequately protected because its lien will
      attach to the proceeds of the sale to the same extent, validity, and priority as existed
      prior to the sale. The Debtor seeks to pay only undisputed liens and encumbrances
      directly from escrow, and proposes to hold all remaining sales proceeds in reserve.
      The Debtor anticipates being able to secure a stipulation by and among the Debtor,
      G450, Evergreen, Philmont, and the Committee regarding the establishment of an
      appropriate reserve.

      II. Findings and Conclusions
      The Bidding Procedures and Breakup Fee Proposed by the Debtor Are
      Approved
          Section 363(b) authorizes the Debtors to sell estate property out of the ordinary
      course of business, subject to court approval. The Debtors must articulate a business
      justification for the sale. In re Walter, 83 B.R. 14, 19–20 (9th Cir. BAP 1988).
      Whether the articulated business justification is sufficient “depends on the case,” in
      view of “all salient factors pertaining to the proceeding.” Id. at 19–20. “The court’s


10/14/2020 2:36:50 PM                        Page 28 of 54
 Case 2:20-bk-10264-ER         Doc 227 Filed 10/14/20 Entered 10/14/20 18:10:25               Desc
                                    RULING Page 7 of 9




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 14, 2020                                                   Hearing Room        1568

10:00 AM
CONT...        450 S. Western, LLC, a California limited liabilit                            Chapter 11
      obligation in § 363(b) sales is to assure that optimal value is realized by the estate
      under the circumstances.” Simantob v. Claims Prosecutor, LLC (In re Lahijani), 325
      B.R. 282, 288–89 (B.A.P. 9th Cir. 2005).
           The Debtor has demonstrated sufficient business justification for an immediate
      sale. Under the Forbearance Stipulation, the Senior Secured Creditors will be entitled
      to foreclose upon the Property if a sale has not closed by December 14, 2020.
      Therefore, a prompt sale is essential if general unsecured creditors are to have any
      chance of obtaining a recovery.
           The Debtors have adequately marketed the Property. The Debtor’s broker, CBRE,
      has listed the Property on commercial real estate websites that are accessible to
      approximately 9,950 potential buyers and brokers. CBRE received 302 preliminary
      indications of interest and seven serious offers.
           The Committee’s objection to the approval of the CBRE Stipulation is overruled.
      Under the Court’s order approving its retention, CBRE is entitled to receive a 3%
      commission from the sale of the Property. Fortunately, the Debtor was able to
      negotiate a stipulation under which CBRE will waive its 3% commission if the
      Property is sold to Evergreen for less than $50 million. Absent CBRE’s stipulated
      waiver of its commission, the proposed sale to Evergreen would not be economically
      feasible.
           According to the Committee, the CBRE Stipulation does not go far enough. The
      Committee’s view is that CBRE should also be required to waive its 3% commission
      if the Property is sold to a party other than Evergreen for less than $50 million.
           The Court declines to reduce CBRE’s compensation beyond the reductions already
      set forth in the CBRE Stipulation. CBRE’s retention and compensation was approved
      pursuant to § 328. Doc. No. 116 at ¶ 2. Consequently, modification of the terms of
      CBRE’s compensation is permissible only if the terms and conditions of the
      compensation “prove to have been improvident in light of developments not capable
      of being anticipated at the time of the fixing of such terms and conditions.” The Court
      lacks the ability under § 328 to reduce CBRE’s compensation beyond the reductions
      already set forth in the CBRE Stipulation. At the time CBRE’s compensation was
      approved, it could have easily been anticipated that the Property might not sell for the
      projected $52 million.
           The Committee’s objection to the initial overbid amount of $50 million is
      overruled. Because CBRE has not agreed to waive is commission if the Property is
      sold to a party other than Evergreen for less than $50 million, the sale is not
      economically feasible absent an initial overbid of $50 million.


10/14/2020 2:36:50 PM                        Page 29 of 54
 Case 2:20-bk-10264-ER         Doc 227 Filed 10/14/20 Entered 10/14/20 18:10:25                Desc
                                    RULING Page 8 of 9




                             United States Bankruptcy Court
                              Central District of California
                                        Los Angeles
                                Judge Ernest Robles, Presiding
                                  Courtroom 1568 Calendar

Wednesday, October 14, 2020                                                   Hearing Room        1568

10:00 AM
CONT...        450 S. Western, LLC, a California limited liabilit                             Chapter 11
           The Committee also objects to Evergreen receiving payment of the Breakup Fee
      and reimbursement of the Carve Out in the event the Property is sold to a party other
      than Evergreen. The Court finds that this objection lacks merit. The Breakup Fee of
      $500,000 amounts to 1% or less of the purchase price. A Breakup Fee is warranted if
      it is “reasonably related to the risk, effort, and expenses of the prospective purchaser.”
      See Official Comm. of Subordinated Bondholders v. Integrated Res., Inc. (In re
      Integrated Res., Inc.), 147 B.R. 650, 662 (S.D.N.Y. 1992). A 1% Breakup Fee in the
      context of a $50 million transaction easily meets this standard. In fact, courts—
      including this Court—routinely approve breakup fees well in excess of that proposed
      here. See, e.g., In re Verity Health System of California, Inc., No. 2:18-bk-20151-ER
      (Bankr. C.D. Cal. Oct. 30, 2018) (approving 4% breakup fee in connection with a
      $235 million transaction); In re BPS Holdings, Inc., No. 16-12373 (Bankr. D. Del.
      Nov. 30, 2016) (approving a 3.5% breakup fee in connection with a $575 million
      transaction); In re Lake Burton Dev., LLC, No. 09-bk-22830 (Bankr. N.D. Ga. Apr. 1,
      2010) (approving a 4.75% breakup fee in connection with a $10.52 million
      transaction). The 1% Breakup Fee is not excessive even if Evergreen receives
      payment of both the Breakup Fee and reimbursement of the $500,000 Carve Out.
           The Court notes that Evergreen devotes substantial space in its papers to attacking
      the validity of the mechanic’s lien asserted by Philmont and contesting the amount of
      the lien asserted by G450. It is not appropriate for the Court to rule upon the validity
      or amount of the liens asserted by Philmont and G450 at this time. All liens will attach
      to the sale proceeds to the same extent and with the same validity and priority as those
      liens had prior to the sale. The Debtor has agreed to pay only undisputed liens from
      escrow and to establish a reserve for the payment of disputed liens. The establishment
      of a reserve and the attachment of the disputed liens to the sales proceeds will provide
      the lienholders adequate protection. Because the Debtor is in the process of
      negotiating a stipulation to establish the amount of the reserve, the Court will not
      specify the amount of the reserve in this tentative ruling. Pursuant to § 363(f)(4), the
      sale is free and clear of Philmont’s mechanic’s lien and the disputed portion of
      G450’s lien.

      Auction Procedures
          In the event that the Debtor receives qualified overbids, the Debtor shall conduct
      the auction in accordance with the bidding procedures set forth in the Sale Motion.
      The minimum initial overbid shall be $50 million. Subsequent overbids shall be in
      increments of $100,000, subject to adjustment at the Debtor’s discretion.


10/14/2020 2:36:50 PM                       Page 30 of 54
 Case 2:20-bk-10264-ER        Doc 227 Filed 10/14/20 Entered 10/14/20 18:10:25             Desc
                                   RULING Page 9 of 9




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                                Judge Ernest Robles, Presiding
                                  Courtroom 1568 Calendar

Wednesday, October 14, 2020                                                Hearing Room        1568

10:00 AM
CONT...       450 S. Western, LLC, a California limited liabilit                          Chapter 11
          Upon conclusion of the auction, the Debtor shall present to the Court for approval
      the Winning Bidder and Back-up Bidder, if any. The Court will then take testimony to
      determine whether the Winning Bidder and Back-up Bidder (if any) are entitled to the
      protections of § 363(m).
          Notwithstanding Bankruptcy Rule 6004(h), the order approving the sale shall take
      effect immediately upon entry. The Debtor is authorized to pay directly from escrow
      customary closing costs and outstanding property taxes. The Debtor is authorized to
      execute all documents necessary to consummate the sale.
                                    Party Information
  Debtor(s):
       450 S. Western, LLC, a California         Represented By
                                                   Aram Ordubegian
                                                   Christopher K.S. Wong
                                                   M Douglas Flahaut
                                                   Amelia Puertas-Samara




10/14/2020 2:36:50 PM                      Page 31 of 54
